Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/06/22 is acknowledged. 

Status of Claims
Claims 1, 2, 7-9, 14-16 and 20 are pending. 
In the submission filed on 04/06/22, claims 1, 2, 7-9, 14-16 and 20 were amended; claims 3, 6, 10, 13 and 17 were cancelled; no claims were added. (Claims 4, 5, 11, 12, 18 and 19 were cancelled in a previous paper.)
Claims 1, 2, 7-9, 14-16 and 20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112
In view of the claim amendments, the previous rejections have been withdrawn in part. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant writes that "Applicant has recited structural elements in the amended claims that tie the claimed invention to a concrete computer implementation, not an abstract idea per se. [sic], and amounts to more than just the alleged [abstract idea asserted by the Office Action] …" (Response, p. 11). Applicant proceeds to recite (pp. 11-12) portions of the instant claim amendments as exemplifying the said "structural elements." The claim limitations here recited by Applicant amount merely to analysis and transmission of data (pertaining to a purchase transaction) between parties (to the transaction). The said "concrete computer implementation" is merely the implementation/ application of the abstract idea on/using generic computer components. 
Applicant further argues (Response, pp. 12-13) that the claimed invention is novel and non-obvious, and must be read as a whole in view of the specification. In response, the Examiner finds the claimed invention to be obvious as per the instant rejections. In addition, the Examiner finds nothing (e.g., synergistic or unpredictable) in the whole of the claimed invention that goes beyond or is not present in the sum of its parts. 
In addition, Applicant contrasts its claimed invention with Alice where, per Applicant, the method (intermediated settlement) was performed by human beings without the use of computers long before the Alice application (Response, p. 12). The Examiner finds that this statement of Applicant does not articulate a legal standard of eligibility under 35 U.S.C. 101. That is to say, the fact that, prior to a patent application, the claimed invention thereof was not long practiced by human beings without the use of computers does not necessarily render the invention eligible under 35 U.S.C. 101.
The Examiner repeats from the previous Office Action the following comments that remain pertinent:
Applicant's claims essentially recite a financial/ commercial scheme comprised of financial/commercial operations: establishing a micropayment pool (verified funding source), distributing portions of a data resource (product purchased) to multiple viewer peer nodes (purchasers), receiving receipts for the purchase, submitting the receipts to a payment administrator, receiving payment commitments (to pay from the pool) from the payment administrator, which are continually updated/aggregated, and submitting the final payment commitment to a ledger to claim the payment based on the payment commitment.
Thus, the substance of the claims pertains to the financial transaction(s), not to novel computer hardware or other technological content of the elements that perform the transaction(s) or their component operations. Accordingly, while (in view of the instant rejection over the prior art) the claimed invention is not seen to reflect an improvement, any alleged improvement in the claims would appear to be an improvement in the abstract idea (the financial transaction/ operations), not in technology or functioning of a computer. See October 2019 Update: Subject Matter Eligibility, p. 13.
In particular, the cacher peer nodes, the distribution of data via peer-to-peer connections, the interaction with the blockchain, etc. highlighted in Applicant's [previous] Response [filed on 10/25/2021], p. 11, are not seen to be other than generic computer elements. Applicant has neither pointed out any structure or operations of these elements that renders them non-generic, nor explained how such structure/operations render these elements non-generic. Based on the actual language of the claims, the terms "cacher peer node" and "viewer peer node" reflect only generic computer hardware and functionality.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 15 are directed to a method or non-transitory storage medium for storing program code "performed by a cacher peer node in a distributed data delivery network for transmitting a data resource from a content distributor to at least two viewer peer nodes in the distributed data delivery network, the [method/program code] executable by a processor" and claim 8 is directed to a "cacher peer node in a distributed data delivery network for transmitting a data resource from a content distributor to at least two viewer peer nodes in the distributed data delivery network."
Claims 1, 8 and 15 are directed to the abstract idea of "receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8 and 15 recite "receiving … a notification message from the content distributor; extracting … from the notification message, a Merkle proof of a funding transaction record … ; verifying … the Merkle proof of the funding transaction record …; transmitting … a first portion of the data resource to a first viewer …; receiving … from the first viewer … a first service receipt for the first portion of the data resource; submitting … the first service receipt to …; receiving … a first off-chain transaction record from for the first portion of the data resource; determining … whether the first off-chain transaction record has been cryptographically signed …; in response to determining that the first off-chain transaction record has been cryptographically signed …;  transmitting … a second portion of the data resource to a second viewer …; receiving … from the second viewer … a second service receipt for the second portion of the data resource; submitting … the second service receipt to …; receiving … a second off-chain transaction record for the first portion of the data resource and the second portion of the data resource; determining … whether the second off-chain transaction record has been cryptographically signed …; in response to determining that the second off-chain transaction record has been cryptographically signed …, submitting … the second off-chain transaction record …; and in response to determining that the second off-chain transaction record has not been cryptographically signed …, submitting … the first off-chain transaction record."  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as "a cacher peer node in a distributed data delivery network," (viewer) "peer nodes in the distributed data delivery network," "downloading the data resource from the content distributor," "wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection," "a payment server node," "wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection," "a blockchain," "at least one processor," and "a non-transitory physical/storage medium for storing program code" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions, specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 8 and 15 are not patent eligible.
Dependent claims 2, 7, 9, 14, 16 and 20 describe the additional operations (claims 2, 9, 16), or further detail (claims 7, 14, 20), of the abstract idea of claims 1, 8 and 15. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claims 1, 8 and 15 recite "extracting, by the cacher peer node, from the notification message, a Merkle proof of a funding transaction record on a blockchain." As best understood, the most closely related subject in the specification is at p. 28, lines 15-19 (Fig. 8 embodiment), and p. 32, lines 15-20 (Fig. 9 embodiment). Per p. 28, lines 15-19, recipient peer Bob, Carol or David (cacher peer node) receives Merkle proof and transaction hash of on-chain CreatePool transaction from Alice (viewer peer node). However, this portion does not teach extracting the Merkle proof from the notification message. Further, the Merkle proof is received from a viewer peer node, not from a content distributor. Per p. 32, lines 15-20, video platform 901 (content distributor) passes Merkle proof to Alice (cacher peer node) in a notification message 924. However, this portion does not teach extracting the Merkle proof from the notification message. Accordingly, support is not found for the recitation. 
Claims 1, 8 and 15 recite "verifying, by the cacher peer node, from the notification message, the Merkle proof of a funding transaction record on a blockchain." As best understood, the most closely related subject in the specification is at p. 28, lines 15-19 (Fig. 8 embodiment), and p. 32, lines 15-20 (Fig. 9 embodiment). Per p. 28, lines 15-19, recipient peer Bob, Carol or David (cacher peer node) receives Merkle proof and transaction hash of on-chain CreatePool transaction from Alice (viewer peer node) and verifies the Merkle proof. However, in this scenario the Merkle proof is received from a viewer peer node, not from a content distributor. Thus, this portion of the specification does not support the recitation because the recitation requires that the Merkle proof was extracted from a notification message (which it was not) received from the content distributor (from whom it was not received). Per p. 32, lines 15-20, video platform 901 (content distributor) passes Merkle proof to Alice (cacher peer node) in a notification message 924. However, this portion does not teach verifying the Merkle proof (or extracting it from the notification message). Accordingly, support is not found for the recitation.
Claims 1, 8 and 15 recite "in response to determining that the second off-chain transaction record has been cryptographically signed by the payment server node." As best understood, the most closely related subject in the specification is at p. 33, lines 24 - p. 34, line 2 (Fig. 9 embodiment). Per this portion, a (cacher) peer node may check if the video platform (content distributor) signed the off-chain micropayment transaction (that the (cacher) peer node received from the video platform) and may stop sharing bandwidth (data resource) with viewer nodes if the transaction is not signed, and may send the data (resource) to viewer nodes only if the transaction is signed. However, this portion of the specification does not teach that the cacher peer node submits a (given, e.g., second or first) off-chain transaction to the blockchain in response to determining whether the transaction received from the payment server node has been signed or not. (Note: specification, p. 28, line 21 - p. 29, line 4 (Fig. 8 embodiment), teaches, partly analogously, that the sending of a data resource to a viewer peer node -- not the submission of an off-chain transaction to the blockchain -- may be conditioned on whether a receipt (received from the viewer peer node -- not from the payment server node) has been signed.)  Accordingly, support is not found for the recitation. 
Claims 1, 8 and 15 recite "in response to determining that the second off-chain transaction record has not been cryptographically signed by the payment server node, submitting, by the cacher peer node to the blockchain, the first off-chain transaction record." As best understood, the most closely related subject in the specification is at p. 33, lines 24 - p. 34, line 2 (Fig. 9 embodiment). Per this portion, a (cacher) peer node may check if the video platform (content distributor) signed the off-chain micropayment transaction (that it received from the video platform) and may stop sharing bandwidth (data resource) with viewer nodes if the transaction is not signed, and may send the data (resource) to viewer nodes only if the transaction is signed. However, this portion of the specification does not teach that the cacher peer node submits a (given, e.g., second or first) off-chain transaction to the blockchain in response to determining whether the transaction received from the payment server node has been signed or not. (Note: specification, p. 28, line 21 - p. 29, line 4 (Fig. 8 embodiment), teaches, partly analogously, that the sending of a data resource to a viewer peer node -- not the submission of an off-chain transaction to the blockchain -- may be conditioned on whether a receipt (received from the viewer peer node -- not from the payment server node) has been signed.)  Accordingly, support is not found for the recitation. 
Claims 2, 7, 9, 14, 16 and 20 are rejected by virtue of their dependency from a rejected claim.


35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claims 1, 8 and 15 recite a "cacher peer mode in a distributed data delivery network[,] for transmitting a data resource from a content distributor to at least two viewer peer nodes in the distributed data delivery network." As Applicant's intention and specification are best understood, the cacher peer mode does not transmit a data resource from a content distributor to at least two viewer peer nodes, but rather the cacher peer mode transmits a data resource (that it has) received from a content distributor to at least two viewer peer nodes. In any event, the claim language on its face is potentially ambiguous in this regard, hence indefinite. It is suggested to amend to recite a "cacher peer mode in a distributed data delivery network[,] for transmitting a data resource, received from a content distributor, to at least two viewer peer nodes in the distributed data delivery network," or in another way sufficient to resolve the ambiguity. 
Claims 8 and 15 recite "wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection," and "wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection." Claim 8 is directed to a cacher peer node comprising at least one processor and a non-transitory physical medium, and claim 15 is directed to a non-transitory storage medium. The above-quoted limitations describe first and second viewer peer nodes connected to a cacher peer node by first and second peer-to-peer connections. It is unclear whether the scope of claim 8 encompasses a cacher peer node comprising at least one processor and a non-transitory physical medium, or in combination with the first and second viewer peer nodes. It is unclear whether the scope of claim 15 encompasses a non-transitory storage medium, or in combination with the first and second viewer peer nodes. It is suggested to amend to recite "wherein the cacher peer node is connected to the first viewer peer node by a first peer-to-peer connection," and "wherein the cacher peer node is connected to the second viewer peer node by a second peer-to-peer connection."
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 7, 9, 14, 16 and 20 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over "Theta Network: Decentralized video streaming, powered by users and an innovative new blockchain" (White Paper, version 1.7, May 1, 2018), by Theta Labs, hereafter Theta White Paper v. 1.7, in view of Khalil et al. (U.S. Patent Application Publication No. 2019/0139037 A1), hereafter Khalil, further in view of "The Nuts and Bolts of Micropayments: A Survey," by Syed Taha Ali, et al., hereafter Ali, and further in view of Thomas et al. (U.S. Patent Application Publication No. 2016/0342987 A1), hereafter Thomas.


Regarding Claims 1, 8 and 15
Theta White Paper v. 1.7 teaches:
downloading the data resource from the content distributor (Pages 10-11, Fig. 3 caching nodes receive content from ingest nodes/influencers; page 12, Fig. 4 caching nodes receive content from CDN)
receiving, by the cacher peer node, a notification message from …; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, steps 1 and 2)
extracting, by the cacher peer node, from the notification message, a Merkle proof of a funding transaction record on a blockchain; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 2, described at page 15: receipt of the message and verification of the Merkle proof contained therein indicates that the Merkle proof was extracted from the message)
verifying, by the cacher peer node, the Merkle proof of the funding transaction record on the blockchain; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 2, described at page 15)
transmitting, by the cacher peer node, a first portion of the data resource to a first viewer peer node of the at least two viewer peer nodes, wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 3; see also pages 19-20 "A cacher can share caching rewards with viewers …" (plural), page 10 a single cache node CN shares with multiple viewer nodes V)
receiving, by the cacher peer node from the first viewer peer node, a first service receipt for the first portion of the data resource; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 3)
transmitting, by the cacher peer node, a second portion of the data resource to a second viewer peer node of the at least two viewer peer nodes, wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection; (As per the previous "transmitting" step, above)
receiving, by the cacher peer node from the second viewer peer node, a second service receipt for the second portion of the data resource; (As per the previous step of "receiving … a first service receipt …," above, see also pages 19-20 "A cacher can share caching rewards with viewers …" (plural), page 10, Fig. 3 a single cache node CN shares with multiple viewer nodes V)
submitting, by the cacher peer node to the blockchain, the second off-chain transaction record; and (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 4)
(claim 8) at least one processor; (Page 10) 
(claim 8) a non-transitory physical medium for storing program code accessible by the at least one processor, the program code when executed by the processor causes the processor to: (Page 10)
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Khalil teaches:
… the content distributor … (Fig. 5, step (3), 0094, see 0090-0094, 0063-0064 for context: recipient node 502 receives from server 504 an IOU, the IOU being from payer node 501 to recipient node 502; Fig. 4, 0085: the server 404 (= 504) includes/deploys a smart contract 405 (= 505), which distributes content when the contract conditions are satisfied (e.g., condition can be that payer has paid for the content), hence server 504 is a content distributor, see also 0003: in general, trusted intermediary (e.g., server 504) handles exchange of goods (content)/money, hence is a content distributor)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Theta White Paper v. 1.7's system and method of decentralized video streaming using micropayment pools and blockchain, by incorporating therein these teachings of Khalil because using a central authority to administer the funding transaction and hence send the message to the transacting parties (buyer/viewer and seller/cacher) provides advantages/solves traditional problems in payment channels, see Khalil, 0018, 0020-0023, and see advantages explained in the motivation statement for combining Ali with Theta White Paper v. 1.7, below. 
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Ali teaches:
submitting, by the cacher peer node, the first service receipt to a payment server node; (Page 5, section III. A. "Centralized Solutions" (NetBill), page 4, page 10, section III.G. "Enabling Micropayments on Bitcoin"; note: under broadest reasonable interpretation, "cacher" deemed taught by merchant/seller)
receiving, by the cacher peer node from the payment server node, a first off-chain transaction record for the first portion of the data resource; (Page 10, section III.G. "Enabling Micropayments on Bitcoin"; page 5, section III. A. "Centralized Solutions" (NetBill) "The server returns a signed copy of the receipt to the merchant …," i.e., merchant (cacher peer node) receives signed copy of receipt (first off-chain transaction record for the first portion of the data resource) from server (payment server node))
determining, by the cacher peer node, whether the first off-chain transaction record has been cryptographically signed by the payment server node; and (Page 10, section III.G. "Enabling Micropayments on Bitcoin"; page 5, section III. A. "Centralized Solutions" (NetBill): merchant receives signed copy of receipt with decryption key, indicating to the merchant that the receipt is signed) 
submitting, by the cacher peer node, the second service receipt to the payment server node; (As per the previous "submitting" step, above)
receiving, by the cacher peer node from the payment server node, a second off-chain transaction record for the first portion of the data resource and the second portion of the data resource; and (As per/further to the previous step of "receiving … a first off-chain transaction record …," above: page 10, section III.G. "Enabling Micropayments on Bitcoin": "second transaction" represents "amended balance," "new [transaction] represents the new balance"; page 5, section III. A. "Centralized Solutions" (NetBill))
determining, by the cacher peer node, whether the second off-chain transaction record has been cryptographically signed by the payment server node; and (As per the previous "determining" step, above) 
in response to determining that the second off-chain transaction record has been cryptographically signed by the payment server node (Page 5, section III. A. "Centralized Solutions" (NetBill): submission of receipts by merchant to bank ("Merchant earnings are … aggregated before … transferred to … bank") occurs following (in response to) determination that receipts are signed by server; page 10, section III.G. "Enabling Micropayments on Bitcoin" teaches aggregation of receipts before submitting to blockchain, which is analogous to aggregation of receipts before submitting to bank; although Ali is not cited for the following step of "submitting, … the second off-chain transaction …," it would be obvious to combine these two teachings/embodiments, i.e., to substitute submission to blockchain (page 10) for submission to bank (page 5), MPEP 2143.I.(B))
in response to determining that the second off-chain transaction record has not been cryptographically signed by the payment server node (as per prior art cited for preceding step), submitting, by the cacher peer node to the blockchain, the first off-chain transaction record. (Page 10: "To terminate the channel and redeem their funds, either party can broadcast the last transaction they exchange on the Bitcoin network." "Either party can close the channel by broadcasting the  latest active transaction …," i.e., transacting party submits last/latest active transaction to the blockchain -- where the payment server node has not signed the off-chain transaction record, the last transaction/latest active transaction is the first off-chain transaction record.) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Theta White Paper v. 1.7's system and method of decentralized video streaming using micropayment pools and blockchain, by incorporating therein these teachings of Ali regarding a payment service module (e.g., central authority) for creating a micropayment pool and conducting off-line transactions that are continually updated prior to settlement on blockchain, because of the following reasons: (1) using a central authority (broker/trusted third party) is the easiest way to achieve a blockchain-based micropayment system using off-chain transactions, which system reduces transaction costs (see Ali, page 10, III.G. "Enabling Micropayments on Bitcoin"); (2) in the system taught by Theta White Paper v. 1.7, the recipient peer needs to verify the off-chain transactions and the signatures, whereas employing a central authority as taught by Ali would take this burden off of the recipient peers (as these tasks would be performed by the central authority), thereby facilitating participation by the recipient peers (cachers) and hence incentivizing cachers to participate, thus increasing system use and capacity and the number of viewers that can be served, hence increasing productivity of the system (see Theta White Paper v. 1.7, page 15); and (3) using a central authority provides numerous advantages, as taught by Ginter (U.S. Patent Application Publication No. 2008/0120240), paragraphs 0543-0603, 0604-0617 and 0643-0652, especially paragraphs 0560-0563, 0566, 0567 and 0569. 
Note that the advantages provided by Ali's above-mentioned teachings, as taught by Ginter, are to a significant extent identical to the advantages of Applicant's claimed invention cited by Applicant in Applicant's remarks at pages 14-21 of the Amendment filed on 06/10/20 (e.g., aggregation of off-chain transactions to reduce the number of on-chain transactions and corresponding delays). 
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Thomas teaches:
in response to determining that the first off-chain transaction record has been cryptographically signed by the payment server node: (0152-0155, Fig. 9A-C, 0160, Fig. 11 transfer of resource occurs in response to receipt of signed instruction from central authority (instruction is based on receipt))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Theta White Paper v. 1.7's system and method of decentralized video streaming using micropayment pools and blockchain, by incorporating therein these teachings of Thomas, since it would ensure security, e.g., permit transfers only when that parties to the transaction are honestly performing their obligations, see Thomas, 0001; Theta White Paper v. 1.7, pages 13-18; Ali, page 4, III., "Cryptography-based Systems," page 10, section III.G. "Enabling Micropayments on Bitcoin."

Regarding Claims 2, 9 and 16
Theta White Paper v. 1.7 in view of Khalil, Ali and Thomas teaches the limitations of base claims 1, 8 and 15, as set forth above. 
Theta White Paper v. 1.7 further teaches: 
joining, by the cacher peer node, a peer group for transmitting the data resource to the at least two viewer peer nodes; and (pages 11, 12)
Ali further teaches:
receiving, by the cacher peer node from a tracker service, a payment authorization certificate ("server returns a signed copy of the receipt to the merchant with decryption key"); and submitting, by the cacher peer node to the payment authorization server node, the payment authorization certificate ("merchant … forwards [EPO and decryption key] to the NetBill server"). (Page 5, section III. A. "NetBill")

Regarding Claims 7, 14 and 20
Theta White Paper v. 1.7 in view of Khalil, Ali and Thomas teaches the limitations of base claims 1 and 8, as set forth above. 
Theta White Paper v. 1.7 further teaches:
wherein the funding transaction record comprises a resource ID for the data resource, a time-lock, and a slashable collateral. (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 1)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Eby et al. (U.S. Patent Application Publication No. 2020/0042971 A1, e.g., 0003-0007 and passsim), Chow et al. (U.S. Patent Application Publication No. 2018/0097883, e.g., 0034-0045 and passim), Harmon (Forbes) ("Are Micropayments The Future Of Online Transactions?," e.g., pages 4-5), Adamovich (PaySpace) ("Micropayments: examples of practical use in different businesses," e.g., pages 4-5), Ciobanu ("3 micropayment platforms to help fund the future of news"), and Brych ("Micropayments: How your Business Can Benefit From Them," e.g., page 5) teach, inter alia, a central authority/trusted third party operating a blockchain-based micropayment system including, e.g., in the case of Harmon, creating a micropayment pool by submitting a funding deposit transaction to the blockchain; 
Allen teaches, inter alia, a centralized or decentralized system for multimedia streaming, using blockchain, and including broadcaster, origin nodes, relay nodes, edge nodes, and subscribers, selected for participation/interaction based on geolocation (thus teaching, inter alia, a content delivery network, content distributor, cacher nodes, and peer nodes); and
LeBeau (U.S. Patent Application Publication No. 2020/0143367 A1, e.g., Fig. 4, 0100-0103) teaches, inter alia, a digital content distribution system/process using blockchain, wherein a session id and/or challenge phrase (payment authorization certificate) are sent from back end server to front end application/UI (user), and then returned by front end application/UI to back end server, in order to authenticate a user for transfer of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3698